Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending and examined herein.

Election/Restrictions
Claims 7-10 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species. 
Applicant's elects 10-(4-((S)-4-amino-4-carboxybutanamido)benzyloxy)-7-ethylcamptothecin ditrifluoroacetate described in "Synthesis Example 6" (see structure below) as a single compound encompassed by Formula (1) as the species of Formula (1); and elects the block copolymer having phenylbutanol described in "Synthesis Example 11" as a single block copolymer of (II)  in the reply filed on 10/05/2020 is herein acknowledged. 

    PNG
    media_image1.png
    201
    638
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is made FINAL.

	The search has been expanded to include compounds of Formula (1) wherein X represents a physiologically active substance such as camptothecin, 7-ethyl-10-hydroxycamptothecin, topotecan; and in view of the art the compounds of Formula (1) wherein X represents a physiologically active substance such as 7-ethyl-10-hydroxycamptothecin, topotecan in free form are also rejected i.e without 2TFA. 

Claim Objections
Claims 7-10 are objected to because of the following informalities: Claims 7-10 are drawn to non-elected subject matter. Claims 7-10 are missing status identifier withdrawn. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites "X represents a residue of a physiologically active substance having an aromatic hydroxy group ".
These recitations render the structure of the compounds vague, since it is not possible to understand from the recitations of Claims 1 and 11 whether the above-recited, "a residue of a physiologically active substance" means a residue where a hydrogen atom is removed from an aliphatic hydroxy group, an amino group, or an aromatic hydroxy group, or a residue where a hydroxy group is removed from a carboxy group, or it includes other combined residues. Also physiologically active substances can have more than 2-hydroxy groups or a hydroxyl group and carboxy group or hydroxyl group and amino group etc., and it not clear if the residue is obtained when a hydrogen atom is removed from a hydroxy group or carboxy or an amine group etc.

Claims 3, and 6 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites "wherein the hydrophobic functional group ……is one or more selected from the group consisting of a residue of an amino acid derivative modified with a hydrophobic functional group, a residue of a sterol derivative".
These recitations “a residue of a physiologically active substance”, “a residue of an amino acid derivative modified with a hydrophobic functional group, a residue of a sterol derivative", renders the structure of the block copolymer vague and indefinite, since it is not possible to understand from these recitations what the residue of physiologically active substance, a residue of an amino acid derivative modified with a hydrophobic functional group, and a residue of a sterol derivative are; and what the structures of the block copolymers are? Also physiologically active substances can have more than 2-hydroxy groups or a hydroxyl group and carboxy group or hydroxyl group and amino group etc., and it is not clear if the residue is obtained when a hydrogen atom is removed from a hydroxy group or an amine group etc. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-6, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitsuka et al. (US2003/0138864, PTO-1449), in view of Zhang et al. (Zhang 1; Journal of Medicinal Chemistry, 2013, 5321-5334, PTO-1449), in view of Zhang et al. (Zhang 2; Chem. Commun 2013, 1389-1391, PTO-1449), and further in view of Shimizu et al. (US2008/0113028, PTO-1449).
	Ishitsuka et al. teaches methods of identifying enzymes for designing compounds that can be converted to active substances selectively in tumors but not in normal growing cells. It is taught that such compounds can be safely given at higher doses for long periods showing improved efficacy profiles compared to existing cytotoxics. See 
Ishitsuka et al. does not teach glutamic acid derivative represented by Formula (1) such as 7-Ethyl-10-hydroxy-camptothecin-linked to glutamic acid to obtain instant elected species/compound in free form (i.e without 2TFA) or a salt thereof such as ditrifluoroacetate.
Ishitsuka et al. does not teach a composition containing a glutamic acid derivative represented by Formula (1) such as instant elected species in free form (i.e without 2TFA) or a salt thereof such as ditrifluoroacetate, and a block copolymer comprising 
Zhang et al. (Zhang 1) teaches y-glutamyl prodrug compound that is y-glutamylated via an aminobenzyl linker as a prodrug that is activated by y-glutamyl transpeptidase. See Scheme 5 below, page 5328; page 5327, right column, paragraphs 1 to 3. 
Zhang et al. (Zhang 2) teaches y-glutamyl prodrug compound that is y-glutamylated via an aminobenzyl linker as a prodrug that is activated by y-glutamyl transpeptidase. Schemes 4 and 5, page 1390, right column, line 1 to page 1391, left column, line 5.

    PNG
    media_image2.png
    206
    819
    media_image2.png
    Greyscale


Shimizu et al. teaches medicinal preparations of sparingly water-soluble anticancer agents employing block copolymer, micelle preparation. See abstract. It is taught that the anticancer agent which comprises the micelle preparation as a medical ingredient, maintains a high concentration in the blood, has more potent drug activity, and is reduced in toxicity. See abstract. The block copolymer therein has the general formula 

    PNG
    media_image3.png
    132
    822
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to obtain ᵞ-glutamyl prodrug of an anti-cancer agent such as topotecan, SN-38 which is instant physiologically active substance X, (SN-38 is 7-Ethyl-10-hydroxy-camptothecin) via an aminobenzyl linker to obtain a compound of structure below instant elected species in free form (i.e without 2TFA) or ditrifluoroacetate form because 1) Ishitsuka et al. teaches a composition comprising an anti-cancer prodrug a compound X-Y-Q that generates an active anti-cancer substance (Q-Y-H) selective to tumors by an enzyme; wherein X is a pro-moiety that is designed to generate an active anti-cancer substance (Q-Y-H) selectively in tumors by the enzymes; Ishitsuka et al. teaches that anti-cancer substance can be taxan, a camptothecin, 9-aminocamptotecin topotecan, SN-38 (7-Ethyl-10-hydroxy-camptothecin)  or a derivative thereof or a salt thereof i.e teaches linking anti-cancer agent 7-Ethyl-10-hydroxy-camptothecin to X that can be cleaved by enzyme that ; trifluoracetate salt, 3) Zhang et al. (Zhang 1, Zhang 2) teaches y-glutamyl prodrug compound that is y-glutamylated via an aminobenzyl linker as a prodrug that is activated by y-glutamyl transpeptidase and cleaved by y-glutamyl transpeptidase. Accordingly, one of ordinary skill in the art would be motivated to obtain a y-glutamyl prodrug compound of 7-Ethyl-10-hydroxy-camptothecin, topotecan  that is y-glutamylated via an aminobenzyl linker to obtain a compound of structure below such as instant elected species in free form (i.e without 2TFA) or salt thereof such as ditrifluoroacetate with reasonable expectation of success of employing the compound as an anti-cancer prodrug that will be activated by y-glutamyl transpeptidase in the tumor, since Zhang et al. teaches that y-glutamyl prodrug compound that is y-glutamylated via an aminobenzyl linker as a prodrug is activated by y-glutamyl transpeptidase. Therefore, a person skilled in the art could have easily conceived of y-glutamylating 7-Ethyl-10-hydroxy-camptothecin via an aminobenzyl linker in order to obtain an anti-cancer compound that is activated in tumor-selectively by y-glutamyl transpeptidase.

    PNG
    media_image1.png
    201
    638
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts/ratios of glutamic acid derivative and block copolymer employed in the composition. One having ordinary skill in the art at the time 
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the glutamic acid derivative or a pharmaceutically acceptable salt thereof (I) is associated with the block copolymer (II)” in claim 14, the combination of references renders obvious the composition comprising glutamic acid derivative of structure above, and block copolymer PEG (average molecular weight 12000)-p-Asp (polyaspartic acid, average polymerization degree 40) having phenylbutanol as hydrophobic functional group obvious, the glutamic acid derivative of structure above will be associated with said block copolymer.
Thus, it is recognized that a person skilled in the art could have achieved without particular difficulty preparing a composition of an active anti-cancer substance that is y-glutamylated via an aminobenzyl linker to obtain a compound of structure above, similarly to the water-insoluble anticancer agent or sparingly water-soluble anticancer agents, together with the instant elected block copolymer, and optimizing the mass ratio of the two.

Prior Art made of Record:

CN106008659….IDS, Prodrugs of instant structure, 2016-10-12;
WO 03/043631, IDS…pro-drugs that cleave selectively in tumors by enzymes...camptothecins taught, claim 12;
US"20030138864" same as JP2005514359…instant similar concept….attaching drugs to selectively cleave by enzyme in tumor tissue;
EP 2204398 A1; Camptothecin polymer derivative, copolymer of PEO-polyaspartic acid;
US 20060067910; Camptothecin polymer derivative, copolymer of PEO-polyaspartic acid;
US 5854006; Gamma glutamyl transpeptidase-specific antibody, prodrugs for the treatment of gamma glutamyl transpeptidase-expressing tumors, and methods of administration thereof. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627